internal_revenue_service number release date index number ---------------------------------- ---------------------------------------------- ------------------------------------ in re ----------------------------- -------------------------- -------------------------- department of the treasury washington dc person to contact ----------------------------- id no ------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc psi b09 - plr-123133-03 date date legend beneficiary beneficiary trust trust date date state code ----------------------------------------------------- --------------------------------------------------------- ------------------------------- ------------------------------ ---------------------------- ------------------------ ------------------------------------------------ dear ---- this letter responds to your letter dated date and prior correspondence submitted on behalf of beneficiary requesting rulings regarding the proposed division of two grandfathered generation-skipping_transfer gst trusts specifically rulings are requested under sec_61 sec_1001 and sec_2601 of the internal_revenue_code additional contributions were made to either trust the settlor of trust was the grandmother of beneficiary and beneficiary and the settlor of trust was the trust was established on date and trust was established on date no under the terms of trust and trust upon the death of beneficiary or under the terms of trust and trust beneficiary and beneficiary each plr-123133-03 grandfather of beneficiary and beneficiary trust and trust were set up to benefit the settlors and their descendants the settlors and their children are deceased beneficiary and beneficiary are the surviving grandchildren of the settlors of trust and trust and the current income beneficiaries of both trusts receive one-half of the income from trust and trust principal distributions are to be paid at the trustee’s discretion to a group consisting of beneficiary and beneficiary and the children of each of them beneficiary and beneficiary each have two children beneficiary the share of income that would have been payable to that beneficiary shall instead be payable in equal shares to the children of that beneficiary upon the death of beneficiary and beneficiary trust and trust are to be divided into as many shares as there are children of beneficiary and beneficiary the trustee may at its discretion distribute income and principal from the separate shares to each share’s beneficiary upon a child attaining twenty-five years one half of his or her share is required to be distributed to that child and upon a child attaining thirty years the balance is to be distributed to that child if any children die before distribution that deceased child’s share is to be held in trust for such deceased child’s issue to state code pursuant to the proposed reformation trust and trust each will be divided on a pro_rata basis into two separate trusts an undivided_interest in fifty percent of the assets currently held in trust will fund a new trust created for the benefit of beneficiary trust 1a and the other undivided fifty percent of the assets currently held in trust will fund a new trust to be created for the benefit of beneficiary trust 1b an undivided_interest in fifty percent of the assets now held in trust will fund a new trust created for the benefit of beneficiary trust 2a and the other undivided fifty percent of the assets currently held in trust will fund a new trust to be created for the benefit of beneficiary trust 2b the terms of each of the four new trusts will be consistent with the terms of the original trusts under the terms of the new trusts beneficiary and beneficiary will continue to be entitled to receive all of the income from their respective trusts and the trustee will continue to have the discretion to pay principal to beneficiary and beneficiary and their children from their respective trusts at the death of beneficiary or beneficiary each of their new trusts will be divided into separate shares for their children the dispositive terms of the separate shares created under the new trusts 1a 1b 1c and 1d at the death of beneficiary or beneficiary are consistent with the terms of the separate shares that were to be created upon the death of beneficiary and beneficiary under trust and trust beneficiary and beneficiary propose to obtain a judicial reformation pursuant state law authorizes trustees to divide a single trust into two or more separate sec_61 provides that gross_income includes gains derived from dealings plr-123133-03 you have requested rulings that the proposed division of trust and trust and the proposed pro_rata allocation of each existing asset among the resulting trusts will not cause any gain_or_loss by the original trusts or the resulting trusts or any of their respective beneficiaries under sec_61 or sec_1001 and sec_2 will not affect trust or trust 2’s status as exempt from the gst tax and will not cause a distribution from or termination of any interest in trust trust or any of the resulting trusts to be subject_to the gst tax trusts if the division is in the best interests of the beneficiaries of the trusts is equitable and practicable and will not defeat or substantially impair the accomplishment of the purpose of the trusts or the interests of the beneficiaries under the trusts state law further provides that a trustee of any trust that is to be divided may seek approval of the division by filing a complaint with a court that has jurisdiction over the trust the trustee of trust and trust intends to file such a complaint income_tax rulings in property property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 provides that except as otherwise provided the entire amount of the gain_or_loss on the sale_or_exchange of property is recognized that except as otherwise provided in subtitle a the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially in either kind or in extent is treated as income or as loss sustained for purposes of sec_1001 in an exchange of property each party to the exchange gives up a property interest in return for a new or additional property interest such an exchange of property is a disposition under sec_1001 see sec_1_1001-1 property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests in order to extinguish their survivorship interests properties exchanged are materially different 499_us_554 a material difference exists when the exchanged sec_1_1001-1 of the income_tax regulations provides as a general_rule an exchange of property results in the realization of gain under sec_1001 if the sec_1001 provides that the gain from the sale_or_other_disposition of revrul_56_437 1956_2_cb_507 holds that a partition of jointly owned sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer to include a based on the information submitted and the representations made in the ruling plr-123133-03 properties embody legal entitlements different in_kind or extent or if they confer different rights and powers id pincite request the proposed division of trust and trust on a pro-rata basis into four separate trusts will not cause the interests of the trust beneficiaries to differ materially the trust beneficiaries will hold essentially the same interests before and after the pro- rata division accordingly the proposed division of the trust and trust assets among the new trusts will not cause the trusts nor the beneficiaries to recognize gain_or_loss from a sale_or_other_disposition of property under sec_61 and sec_1001 generation-skipping tax rulings taxable_distribution taxable_termination and a direct_skip under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 or c any trust in existence on date is considered an irrevocable_trust except as provided in sec_26_2601-1 or c which relate to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 in the present case trust and trust are considered to have been irrevocable on date because neither sec_2038 nor sec_2042 applies judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 instrument of an exempt trust including a trustee distribution settlement or sec_26_2601-1 provides that a modification of the governing sec_26_2601-1 provides rules for determining when a modification sec_26_2601-1 provides that except as provided in plr-123133-03 construction that does not satisfy sec_26_2601-1 b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the original trust furthermore a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered a shift in a beneficial_interest in a_trust in this case trust and trust are generation-skipping trusts because they each provide for distributions to more than one generation of beneficiaries below the generation of each trust’s grantor date and date are prior to date and trust and trust were irrevocable on date trust and trust therefore are exempt from the generation-skipping_transfer_tax pursuant to sec_26 b i the proposed division of trust and trust will result in four trusts two each for taxpayer and taxpayer because the dispositive terms of the resulting trusts will be the same as the terms of the original trusts the proposed division of trust and trust and the pro_rata allocation of assets among the resulting trusts of each divided trust does not shift a beneficial_interest to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the original trusts based on the facts submitted and representations made we conclude that the proposed division of trust and trust into two trusts each will not affect trust or trust 2’s status as exempt from the generation-skipping_transfer_tax as a result neither the division of trust and trust nor the proposed pro_rata allocation of the assets will cause a distribution from or termination of any interest in trust trust or any of the resulting trusts to be subject_to gst tax concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and pursuant to the power_of_attorney on file with this office a copy of this letter is this ruling is directed only to the taxpayer s requesting it section k plr-123133-03 being sent to beneficiary provides that it may not be used or cited as precedent enclosure copy of this letter for sec_6110 purposes sincerely melissa c liquerman chief branch office of associate chief_counsel passthroughs and special industries
